Mr. President, I would
like to begin by congratulating you upon your election
to your challenging office. Under your able guidance,
the Assembly will take forward its relentless pursuit of
peace, security and prosperity throughout the world. I
can assure you of Greece’s unwavering support in your
efforts. Our thanks go also to the outgoing president,
Mr. Julian Hunte, for his exemplary efforts and
achievements in revitalizing the work of the General
Assembly, as well as on many other issues.
The Greek Government fully subscribes to the
statement delivered two days ago by the Foreign
Minister of the Netherlands on behalf of the European
Union (EU) (see ), as well as to the EU
priorities presented to this General Assembly.
At the beginning of the twenty-first century,
events of great importance changed the world we live
in. From the most shocking tragedy of 11 September
2001 to the bombing attacks in Madrid and the recent
acts of unspeakable brutality in Beslan, a dark parade
of acts of blind violence has caused immense human
suffering.
This has increased our responsibility and cemented
our will to work in solidarity for a safer, fairer world.
Fighting international terrorism has become the most
pressing task among our priorities. In that fight, we
must prevail. Besides the scourge of terrorism,
however, there are many other challenges and grave
problems that afflict humanity. The proliferation of
weapons of mass destruction, human trafficking,
organized crime, failing States, environmental
catastrophes, social and economic crises, pandemic
diseases, large-scale humanitarian disasters, hunger
and poverty constitute the core problems we have to
face in solidarity regardless of our geography, culture
or religion.
Last year, the Secretary-General announced the
creation of a High-Level Panel of eminent persons to
assess the new threats and challenges and to suggest
ways to deal with them, including through reform of
the multilateral international system. We fully support
those efforts. We are eager to contribute constructively,
to the best of our ability, towards making the United
Nations as effective as possible for the twenty-first
century.
(spoke in French)
The major challenges and threats confronting us
are a source of profound concern — for us and for the
peoples we represent. Nonetheless, it is my conviction
that, at any cost, we must avoid being drawn into
pessimism and anxiety about the future. I share with
millions of people worldwide the hope, optimism and
determination that were recently seen during the
Olympic and Paralympic Games in Athens.
In Athens, athletes of the world devoted their
efforts to a noble cause and showed us that competition
does not necessarily mean tension, friction, crisis or
conflict. To the contrary, they proved that the
aspirations of all sides can not only coexist peacefully
but can also lead to a strengthening of friendship,
solidarity and cooperation among individuals and
nations.
The ancient ideal of the Olympic Truce embodies
modern humanity’s hope for the peaceful settlement of
the conflicts ravaging the world. The General
Assembly has, on many occasions, unanimously
endorsed the Olympic Truce and has appealed to
Member States to respect it during the Games. It is
now a question of transforming that appeal into a
tangible reality.
(spoke in English)
Multilateral cooperation is the safest way to a
better world. We all should contribute to the
enhancement and effectiveness of the international
multilateral system. In that context, Greece fully shares
the view of the Secretary-General that we have to
25

move rapidly from the existing culture of reaction to
one of prevention.
The peaceful resolution of all disputes at an early
stage, on the basis of the United Nations Charter, is of
fundamental importance to my country. We strongly
believe that the United Nations system of conflict
prevention and its preventive potential should be
further enhanced to respond better to future challenges.
Peace and development are two mutually
reinforcing sides of the same coin. Persistent poverty
cheats nations out of progress and provides a breeding
ground for both internal and regional crises. Four years
ago, with the adoption of the Millennium Declaration,
a landmark decision was taken to embark upon long-
term global evolution. We committed ourselves to
achieve by the year 2015 the Goals that were set. It
would be a disgrace to mankind if we did not succeed
in bringing about stable and sustainable development
and in eradicating hunger and poverty.
However, there are growing indications that,
despite some progress, we are lagging in fulfilling
agreed targets. Collectively, we have to explore new,
innovative ways of financing development. Particular
attention should be paid to the development problems
of Africa and of small island States.
In line with the Millennium Declaration, and
despite the enormous outlay of resources necessary to
finance the Olympic Games and their security, Greece
has made a point of increasing its development
assistance.
In the context of that effort, Greece welcomes the
proposals to combat hunger and poverty made by the
President of Brazil and co-sponsored by France, Chile,
Argentina and Spain. We shall continue to work
towards a constructive and effective system that will
allow smooth cooperation between recipients and
donors and between developing and developed
countries.
A close look at Greece’s immediate
neighbourhood reveals that, despite the considerable
progress made over the last few years, the situation
still remains fragile in parts of the western Balkans.
Unemployment and the lack of economic prospects are
in some cases a social and political time bomb. The
situation in Kosovo remains a source of instability.
With the proactive support and involvement of
the international community, we are working hard to
transform the Balkans into a region of democracy, peace,
stability and prosperity, focused on a common European
future. We believe that genuinely regional initiatives
such as the South-East European Cooperation Process
constitute the appropriate vehicle to enable
participating countries to coordinate their efforts
towards reform, progress and good neighbourliness.
In recent years, the climate of our bilateral
relations with Turkey has been constantly improving.
Both the Greek and the Turkish Governments have
undertaken sincere efforts to set bilateral relations on a
new track. We note with satisfaction the progress
achieved so far in certain areas of our bilateral
cooperation and express our determination to expand it
further. It is in that spirit that we clearly support
Turkey’s European perspective.
In Cyprus, reunification remains our unwavering
goal through a mutually agreed, lasting, fair and
functional settlement, based on the relevant Security
Council resolutions and the plan of the Secretary-
General and compatible with the European Union
Community acquis and European Union principles.
During the last 30 years of military occupation of
more than one third of the territory of Cyprus, Greece
has strongly supported every attempt and initiative by
the United Nations, including the most recent one, for
the achievement of a just, viable and functional
solution of the Cyprus problem. Unfortunately, the last
round of talks did not lead to an agreed comprehensive
solution. In the referendum, which followed in April,
an overwhelming majority of Greek Cypriots rejected a
specific version of the Annan plan, but they still deeply
cherish the goal of a reunited island.
The international community can contribute
decisively in that direction by keeping the window for
a solution open and by avoiding any action which
could lead to the deepening of the division of the island
or could fail to provide incentives for its reunification.
The horizon over the Middle East remains dark.
The Greek Government is convinced that only the
implementation of the road map can lead to the two-
State solution: Israel and Palestine coexisting in peace
and security. Half measures can only complicate
matters and add new sources of tension. Essential
progress in the peace process cannot be achieved
without a comprehensive cessation of all kinds of
violence, especially violence directed against civilians.
Terrorism cannot be a weapon to achieve political
26

goals, and terrorist attacks cannot be justified by any
means.
As to Iraq, we are deeply committed to the
territorial integrity and unity of the country in a federal
system. We are deeply worried by the ongoing violence,
and we hope for progress in the political process, which
will lead to a stable and prosperous democratic
country, allowing all of its citizens to enjoy the fruits
of peace and exploit the country’s enormous potential.
(spoke in French)
In the light of the great challenges on the African
continent, we note with great satisfaction the
dedication shown and the results achieved by the
African Union, an organization that is only 3 years old.
Greece and its European partners want to help to improve
Africa’s prospects through development assistance,
humanitarian assistance and logistical support.
Moreover, we support the prospect of strengthened
political cooperation with African countries and with
the continent’s regional organizations.
I take this opportunity to express the
congratulations of my Government and of the Greek
people on the tenth anniversary of the establishment of
democracy in the Republic of South Africa, a historic
event of pan-African significance.
(spoke in English)
My country has applied for a non-permanent seat
on the Security Council for the period 2005-2006. I
wish to express our deep appreciation to the members
of the Group of Western European and other States for
their endorsement. Elections are taking place in a few
weeks’ time. We are asking for the support of the
Assembly, which we would greatly appreciate. Let me
assure Members that we shall respect its mandate and
that we remain strongly committed to contributing
constructively to the maintenance of peace and security
and to the preservation of the multilateral order.
Greece remains completely devoted to the
promotion of democratic principles of government, the
peaceful resolution of disputes, strict adherence to
international law and respect for human rights. We are
determined, should we be elected, to devote all our
efforts and all our capacity to fulfilling that
responsibility and honouring the trust of this Assembly
of all nations.